UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of September, 2014 Commission File Number 1-15250 BANCO BRADESCO S.A. (Exact name of registrant as specified in its charter) BANK BRADESCO (Translation of Registrant's name into English) Cidade de Deus, s/n, Vila Yara 06029-900 - Osasco - SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X . Consolidated Financial Statements of the Prudential Conglomerate and Independent Auditors’ Report Consolidated Statement of Financial Position – Prudential conglomerate - In Reais Assets At June 30, 2014 Current assets Cash and due from banks (Note 4) Interbank investments (Notes 3d and 5) Investments in federal funds sold and securities borrowed under agreements to resell 125,321,860,655.17 Interbank investments 11,675,372,467.30 Allowance for losses (13,374,069.49) Securities and derivative financial instruments (Notes 3e, 3f, 6 and 30b) Own portfolio 33,060,877,001.79 Subject to repurchase agreements 15,382,529,436.44 Derivative financial instruments (Notes 3f, 6e II and 30b) 4,744,982,749.32 Underlying guarantees provided 2,205,340,775.02 Securities subject to unrestricted repurchase agreements 253,799,916.40 Interbank accounts Unsettled payments and receipts 1,635,919,759.69 Reserve requirement (Note 7): - Reserve requirement - Brazilian Central Bank 53,501,825,613.55 - SFH 4,248,885.69 Correspondent banks 131,369,305.06 Interdepartmental accounts Internal transfer of funds 320,341,718.12 Loans (Notes 3g, 8 and 30b) Loans: - Public sector 31,779,209.26 - Private sector 145,465,605,947.01 Loans Related Assignment 11, Allowance for loan losses (Notes 3g, 8f, 8g and 8h) (13,555,443,737.46) Leasing (Notes 3g, 8 and 30b) Leasing receivables: - Private sector 2,180,797,203.96 Unearned income from leasing (2,103,806,619.95) Allowance for leasing losses (Notes 3g, 8f, 8g and 8h) (230,325,513.65) Other receivables Receivables on sureties and guarantees honored (Note 8a-3) 30,304,013.36 Foreign exchange portfolio (Note 9a) 11,476,109,830.76 Receivables 6,187,199,907.96 Securities trading 1,846,928,083.38 Specific receivables 3,291,881.19 Sundry (Note 9b) 41,023,717,774.57 Allowance for loan losses (Notes 3g, 8f, 8g and 8h) (781,321,759.41) Other assets (Note 10) Other assets 1,571,131,873.75 Provision for losses (632,520,404.37) Prepaid expenses (Notes 3i and 10b) 1,127,490,173.87 Long-term receivables Interbank investments (Notes 3d and 5) Interbank investments 669,821,239.93 Securities and derivative financial instruments (Notes 3e, 3f, 6 and 30b) Own portfolio 50,603,267,365.80 Subject to repurchase agreements 46,272,104,737.66 Derivative financial instruments (Notes 3f, 6e II and 30b) 1,001,858,432.29 Subject to the Brazilian Central Bank 19,007,953.91 Privatization currencies 62,236,849.60 Underlying guarantees provided 5,958,108,365.32 Securities subject to unrestricted repurchase agreements 825,671,587.51 Bradesco 3 Consolidated Financial Statements of the Prudential Conglomerate and Independent Auditors’ Report Consolidated Statement of Financial Position –Prudential conglomerate - In Reais Assets At June 30, 2014 Interbank accounts Reserve requirement (Note 7): - SFH 599,801,329.44 Loans (Notes 3g, 8 and 30b) Loans: - Public sector 1,919,401,216.70 - Private sector 145,510,574,838.27 Loans related to assignment 4,205,712,480.68 Allowance for loan losses (Notes 3g, 8f, 8g and 8h) (6,604,410,959.17) Leasing (Notes 3g, 8 and 30b) Leasing receivables: - Private sector 2,528,722,519.95 Unearned income from leasing (2,528,065,378.77) Allowance for leasing losses (Notes 3g, 8f, 8g and 8h) (156,339,143.16) Other receivables Receivables 51,509.89 Securities trading 126,860,282.70 Sundry (Note 9b) 26,360,504,135.43 Allowance for loan losses (Notes 3g, 8f, 8g and 8h) (79,108,647.14) Other assets (Note 10) Prepaid expenses (Notes 3i and 10b) 1,048,592,493.61 Permanent assets Investments (Notes 3j, 11 and 30b) Equity in the earnings (losses) of unconsolidated companies - In Brazil 27,942,509,662.52 - Foreign 871,508,127.84 Other investments 443,835,042.41 Allowance for losses (142,611,807.03) Premises and equipment (Notes 3k and 12) Premises 189,027,900.74 Other assets 7,141,817,010.37 Accumulated depreciation (4,532,594,825.12) Leased assets (Note 12) Leased goods 14.506.855.269,62 Accumulated depreciation (5.010.685.989,04) Difered assets (Notes 3l and 13) Organization and expansion expenses 1,736,294,081.72 Accumulated amortization (1,675,600,904.81) Intangible assets (Notes 3m and 14) Intangible assets 9,883,006,606.58 Accumulated amortization (3,906,346,474.79) Total The accompanying notes are an integral part of these Consolidated Financial Statements of the Prudential Conglomerate. 4 June 2014 Consolidated Financial Statements of the Prudential Conglomerate and Independent Auditors’ Report Consolidated Statement of Financial Position –Prudential conglomerate - In Reais Liabilities At June 30, 2014 Current liabilities Deposits (Notes 3o and 15a) Demand deposits 36,421,103,003.46 Savings deposits 84,318,918,474.07 Interbank deposits 332,802,275.35 Time deposits (Notes 15a and 30b) 44,726,621,614.70 Federal funds purchased and securities sold under agreements to repurchase (Notes 3o and 15b) Own portfolio 105,045,916,955.00 Third-party portfolio 108,520,557,444.42 Unrestricted portfolio 1,448,155,836.85 Funds from issuance of securities (Notes 15c and 30b) Mortgage and real estate notes, letters of credit and others 33,703,331,527.92 Securities issued abroad 3,043,454,847.75 Structured operations certificates 151,403,021.07 Interbank accounts Receipts and payments pending settlement 77,933,731.47 Correspondent banks 1,910,430,515.98 Interdepartmental accounts Third-party funds in transit 3,762,882,825.33 Borrowing (Notes 16a and 30b) Borrowing abroad 12,867,545,050.27 Onlending in Brazil - official institutions (Notes 16b and 30b) National treasury 1,108,859.34 BNDES 3,261,698,509.24 CEF 16,387,745.51 FINAME 8,579,661,976.06 Other institutions 1,258,073.48 Onlending abroad (Notes 16b and 30b) Onlending abroad 212,744,741.89 Derivative financial instruments (Notes 3f, 6e II and 30b) Derivative financial instruments 3,990,506,434.95 Other liabilities Payment of taxes and other contributions 3,639,961,467.82 Foreign exchange portfolio (Note 9a) 5,551,655,391.65 Social and statutory 2,329,906,698.20 Tax and social security (Note 19a) 4,659,618,762.35 Securities trading 3,004,187,847.26 Financial and development funds 1,236,184.45 Subordinated debts (Notes 18 and 30b) 2,678,856,151.03 Sundry (Note 19b) 36,203,521,128.09 Long-term liabilities Deposits (Notes 3o and 15a) Interbank deposits 191,281,372.97 Time deposits (Notes 15a and 30b) 48,251,135,313.00 Federal funds purchased and securities sold under agreements to repurchase (Notes 3o and 15b) Own portfolio 26,812,932,763.59 Bradesco 5 Consolidated Financial Statements of the Prudential Conglomerate and Independent Auditors’ Report Consolidated Statement of Financial Position – Prudential conglomerate - In of Reais Liabilities At June 30, 2014 Funds from issuance of securities (Notes 15c and 30b) Mortgage and real estate notes, letters of credit and others 33,650,611,069.43 Securities issued abroad 5,038,362,972.21 Structured operations certificates 58,758,283.35 Borrowing (Notes 16a and 30b) Borrowing abroad 843,257,979.29 Onlending in Brazil - official institutions (Notes 16b and 30b) BNDES 8,124,314,673.05 CEF 13,515,085.63 FINAME 20,202,563,940.14 Other institutions 371,822.96 Derivative financial instruments (Notes 3f, 6e II and 30b) Derivative financial instruments 741,052,587.10 Other liabilities Tax and social security (Note 19a) 7,989,463,981.23 Subordinated debts (Notes 18 and 30b) 32,734,623,616.71 Sundry (Note 19b) 6,711,935,917.61 Deferred income Deferred income 220,623,301.21 Non-controlling interests in subsidiaries (Note 20) Shareholders' equity (Note 21) Capital: - Domiciled in Brazil 37,622,310,306.43 - Domiciled abroad 477,689,693.57 Capital reserves 11,441,258.19 Profit reserves 38,976,928,763.74 Asset valuation adjustments 9,923,000.32 Treasury shares (Notes 21d and 30b) (298,014,745.50) Total The accompanying notes are an integral part of these Consolidated Financial Statements of the Prudential Conglomerate . 6 June 2014 Consolidated Financial Statements of the Prudential Conglomerate and Independent Auditors’ Report Consolidated Income Statement -Prudential Conglomerate– In Reais 1 st Semester Revenue from financial intermediation 48,850,729,754.27 Loans (Note 8j) 27,916,278,676.95 Leasing (Note 8j) 2,852,550,273.23 Operations with securities (Note 6g) 14,690,185,780.18 Derivative financial instruments (Note 6g) 1,063,381,710.97 Foreign exchange operations (Note 9a) 66,121,770.53 Reserve requirement (Note 7b) 2,221,747,676.35 Sale or transfer of financial assets 40,463,866.06 Financial intermediation expenses Federal funds purchased and securities sold under agreements to repurchase (Note 15e) 21,571,496,750.97 Borrowing and onlending (Note 16c) (1,613,434,064.96) Leasing (Note 8j) 2,510,321,748.31 Allowance for loan losses (Notes 3g, 8g and 8h) 6,850,173,117.98 Gross income from financial intermediation Other operating income (expenses) Fee and commission income (Note 22) 8,916,574,073.54 Other fee and commission income 6,577,968,562.55 Income from banking fees 2,338,605,510.99 Payroll and related benefits (Note 23) (5,698,684,784.50) Other administrative expenses (Note 24) (7,471,583,280.34) Tax expenses (Note 25) (1,814,079,589.21) Equity in the earnings (losses) of unconsolidated companies (Note 11a) 804,206,944.66 Other operating income (Note 26) 2,109,989,792.73 Other operating expenses (Note 27) (5,430,123,949.74) Operating income 10,948,471,409.11 Non-operating income (loss) (Note 28) Income before income tax and social contribution and non-controlling interests 10,731,831,793.58 Income tax and social contribution (Notes 32a and 32b) Non-controlling interests in subsidiaries Net income 7,220,930,058.87 The accompanying notes are an integral part of these Consolidated Financial Statements of the Prudential Conglomerate . Bradesco 7 Consolidated Financial Statements of the Prudential Conglomerate and Independent Auditors’ Report Statement of Changes in Shareholders' Equity – In Reais Events Paid-in Capital reserves Profit reserves Asset valuation adjustments Treasury shares Retained earnings (accumulated losses) Total Share premium Legal Statutory Bradesco Subsidiaries Balance at 1 st January 2014 - Acquisition of treasury shares - (28,921,647.13) - (28,921,647.13) Asset valuation adjustments - 587,418,989.54 476,947,078.44 - - 1,064,366,067.98 Net income - 7,220,930,058.87 7,220,930,058.87 Allocations: - Reserves - - 361,046,502.94 4,463,985,532.10 - - - (4,825,032,035.04) - - Interest on shareholders’ equity paid and/or provisioned - (1,566,898,023.83) (1,566,898,023.83) - Interim Dividends Provisioned - (829,000,000.00) (829,000,000.00) Balance on June 30, 2014 - The accompanying notes are an integral part of these Consolidated Financial Statements of the Prudential Conglomerate . 8 June 2014 Consolidated Financial Statements of the Prudential Conglomerate and Independent Auditors’ Report Consolidated Cash Flow Statement Prudential Conglomerate - In Reais 1 st Semester Cash flow from operating activities: Net Income before income tax and social contribution 10,731,831,793.58 Adjustments to net income before income tax and social contribution 10,238,632,531.94 Allowance for loan losses 6,850,173,117.98 Depreciation and amortization 1,464,838,130.07 Expenses with civil, labor and tax provisions 1,319,963,318.94 Equity in the earnings (losses) of unconsolidated companies (804,206,944.66) (Gain) on sale of fixed assets 9,315,676.80 Loss on sale of foreclosed assets 147,462,716.66 Other 1,251,086,516.15 Adjusted net income before taxes Increase in interbank investments 14,555,560,183.18 Decrease in trading securities and derivative financial instruments (5,750,677,744.85) Decrease in interbank and interdepartmental accounts (2,189,614,754.65) (Increase) in loan and leasing (12,743,372,172.00) Decrease in deferred income (367,062,933.01) Decrease in other receivables and other assets 2,706,308,537.58 Decrease in reserve requirement - Brazilian Central Bank 1,879,163,847.30 Decrease in deposits (4,781,566,790.00) Decrease in federal funds purchased and securities sold under agreements to repurchase (960,966,299.00) Increase in funds from issuance of securities 12,867,170,771.81 Decrease in borrowings and onlending (1,961,273,162.00) Increase in other liabilities 4,945,209,348.53 Income tax and social contribution paid (2,182,214,711.59) Net cash provided by/(used in) operating activities 26,987,128,446.82 Cash flow from investing activities: (Increase) in held-to-maturity securities (7,159,555.42) Sale of/maturity of and interests on available-for-sale securities 18,656,571,318.53 Proceeds from sale of foreclosed assets 268,005,272.34 Sale of premises, equipment and leasing 447,214,805.13 Purchases of available-for-sale securities (24,957,104,631.95) Foreclosed asset acquisitions (655,409,737.00) Investment acquisitions (18,381,980.34) Purchase of premises, equipment and leasing (1,471,050,915.00) Intangible asset acquisitions (216,749,105.00) Dividends and interest on shareholders' equity received 106,888,217.07 Net cash provided by/(used in) investing activities Cash flow from financing activities: Decrease in subordinated debts (505,234,573.68) Dividends and interest on shareholders’ equity paid (2,595,321,242.74) Non-controlling interest (29,361,420.48) Acquisition of own shares (28,921,647.00) Net cash provided by/(used in) financing activities Net increase in cash and cash equivalents 15,981,113,251.28 Cash and cash equivalents - at the beginning of the period 117,680,011,641.11 Cash and cash equivalents - at the end of the period 133,661,124,892.39 Net increase in cash and cash equivalents 15,981,113,251.28 The accompanying notes are an integral part of these ConsolidatedFinancial Statements of the Prudential Conglomerate. Bradesco 9 Consolidated Financial Statements of the Prudential Conglomerate and Independent Auditors’ Report Notes to the Financial Statements of the Prudential Conglomerate Index Notes to Bradesco’s Consolidated Financial Statements of the Prudential Conglomerate are as follows: Page 1) OPERATIONS 11 2) PRESENTATION OF THE FINANCIAL STATEMENTS 11 3) SIGNIFICANT ACCOUNTING PRACTICES 13 4) CASH AND CASH EQUIVALENTS 18 5) INTERBANK INVESTMENTS 19 6) SECURITIES AND DERIVATIVE FINANCIAL INSTRUMENTS 20 7) INTERBANK ACCOUNTS - RESERVE REQUIREMENT 29 8) LOANS 30 9) OTHER RECEIVABLES 4 1 10) OTHER ASSETS 43 11) INVESTMENTS 44 12) PREMISES AND EQUIPMENT 45 13) DEFERRED ASSETS 45 14) INTANGIBLE ASSETS 46 15) DEPOSITS, FEDERAL FUNDS PURCHASED AND SECURITIES SOLD UNDER AGREEMENTS TO REPURCHASE AND FUNDS FROM ISSUANCE OF SECURITIES 47 16) BORROWING AND ONLENDING 49 17) PROVISIONS, CONTINGENT ASSETS AND LIABILITIES AND LEGAL LIABILITIES - TAX AND SOCIAL SECURITY 50 18) SUBORDINATED DEBT 53 19) OTHER LIABILITIES 55 20) NON-CONTROLLING INTERESTS IN SUBSIDIARIES 55 21) SHAREHOLDERS’ EQUITY (PARENT COMPANY) 55 FEE AND COMMISSION INCOME 57 23) PAYROLL AND RELATED BENEFITS 58 OTHER ADMINISTRATIVE EXPENSES 58 TAX EXPENSES 58 OTHER OPERATING INCOME 59 OTHER OPERATING EXPENSES 59 28) NON-OPERATING INCOME (LOSS) 59 RELATED-PARTY TRANSACTIONS (DIRECT AND INDIRECT) 60 30) FINANCIAL INSTRUMENTS 62 31) EMPLOYEE BENEFITS 68 32) INCOME TAX AND SOCIAL CONTRIBUTION 69 33) OTHER INFORMATION 72 10 June 2014 Consolidated Financial Statements of the Prudential Conglomerate and Independent Auditors’ Report Notes to the Consolidated Financial Statements of the Prudential Conglomerate 1) OPERATIONS Banco Bradesco S.A. (Bradesco) is a private-sector publicly traded company and universal bank that carries out all types of banking activities that it is authorized to do so through its commercial, foreign exchange, consumer financing and housing loan portfolios. The Bank has a number of other activities, either directly or indirectly, through its subsidiaries, particularly in leasing, investment banking, brokerage, consortium management, credit cards, real estate projects, insurance, pension plans and capitalization bonds. Operations are conducted within the context of the companies within the Bradesco Organization, working together in the market. 2) PRESENTATION OF THE FINANCIAL STATEMENTS The consolidated financial statements of the prudential conglomerate have been prepared to comply with the requirements of Resolution n o 4280/13, of the National Monetary Council (CMN) and supplementary regulations of the Central Bank of Brazil (Bacen). This way, specific requirements were observed in the consolidation and/or combination of entities listed in Resolution n o 4280/13 determined by CMN and Bacen, which are not necessarily the same established by Brazilian corporate law and by CMN or Bacen for other types of consolidation. In this sense, the financial statements of Banco Bradesco, its foreign branch, controlled companies and investment funds are included as required byResolution n o 4280/13. This is the first presentation of the consolidated financial statements of the prudential conglomerate and Bradesco has chosen the option provided in paragraph 2 o of Art. 10, of the Circular n o 3701/14, of Bacen, and are not presenting the comparative information related to the periods before June 30, 2014. In the preparation of these consolidated financial statements of the prudential conglomerate, intercompany transactions, including investments, assets and liabilities, revenue, expenses and unrealized profit were eliminated and net income and shareholders’ equity attributable to the non-controlling interests were accounted for on a separate line. For jointly-controlled investments with other shareholders, assets, liabilities and income and losses were proportionally consolidated in the consolidated financial statements according to the interest on shareholders’ equity of each investee. Goodwill on the acquisition of investments in subsidiary/unconsolidated companies or jointly-controlled entities is included in investments and intangible assets (Note 14a). The financial statements include estimates and assumptions, such as: the calculation of estimated loan losses, fair value estimates of certain financial instruments, civil, tax and labor provisions, impairment losses of securities classified as available-for-sale and held-to-maturity and non-financial assets, and the determination of the useful life of specific assets. Actual results may differ from those based on estimates and assumptions. Bradesco’s consolidated financial statements of the prudential conglomerate were approved by the Board Directors on August 28, 2014. Bradesco 11 Consolidated Financial Statements of the Prudential Conglomerate and Independent Auditors’ Report Notes to the Consolidated Financial Statements of the Prudential Conglomerate Below are the primary direct and indirectly owned companies included in the consolidation: Activity June 30, 2014 Financial Institutions Banco Bradesco S.A. Banking Controller Banco Alvorada S.A. Banking 99.99% Banco Bradesco Financiamentos S.A. Banking 100.00% BMC Asset Management - DTVM Ltda. Asset management 100.00% Banco Bradesco BBI S.A. Investment bank 98.35% Banco Boavista Interatlântico S.A. Banking 100.00% Banco CBSS S.A. Banking 100.00% Banco Bradesco Cartões S.A. Cards 100.00% Banco Bradesco BERJ S.A. Banking 100.00% Bradesco Leasing S.A. Arrendamento Mercantil Leasing 100.00% Bradesco S.A. Corretora de Títulos e Valores Mobiliários Brokerage 100.00% BEC - Distribuidora de Títulos e Valores Mobiliários Ltda. Asset management 100.00% BEM - Distribuidora de Títulos e Valores Mobiliários Ltda. Asset management 100.00% BRAM - Bradesco Asset Management S.A. DTVM Asset management 100.00% Ágora Corretora de Títulos e Valores Mobiliários S.A. Brokerage 100.00% Banco Bradescard S.A. Cards 100.00% Crediare S.A. - Crédito, Financiamento e Investimento Banking 50.00% Cidade Capital Markets Limited Banking 100.00% Everest Leasing S.A. Arrendamento Mercantil Leasing 100.00% Tibre Distribuidora de Títulos e Valores Mobiliários Ltda. Asset management 100.00% Banco Bradesco Argentina S.A. Banking 99.99% Banco Bradesco Europa S.A. Banking 100.00% Banco Bradesco S.A. Grand Cayman Branch (1) Banking 100.00% Banco Bradesco S.A. Grand Cayman Branch II Banking 100.00% Banco Bradesco New York Branch Banking 100.00% Bradesco Securities, Inc. Brokerage 100.00% Bradesco Securities, UK. Brokerage 100.00% Bradesco Securities Hong Kong Brokerage 100.00% Bradescard México, Sociedad de Responsabilidad Limitada Cards 100.00% Consortium management Bradesco Administradora de Consórcios Ltda. Consortium management 100.00% Payment Institutions Cielo S.A. (2) Services 28.65% Cia. Brasileira de Soluções e Serviços - Alelo (2) Services 50.01% Securitization Cia. Securitizadora de Créditos Financeiros Rubi Purchase of credits 100.00% Alvorada Cia. Securitizadora de Créditos Financeiros Purchase of credits 100.00% Promosec Cia. Securitizadora de Créditos Purchase of credits 100.00% Investment funds Bradesco FI MULT Cred. Priv. Inv. Exterior Pioneiro Investment funds 100.00% Bradesco F.I.C. F.I. Referenciado DI Galáxia Investment funds 100.00% Bradesco FI Multimercado Cred. Privado Apolo Investment funds 100.00% F II - Fundo de Investimento RF Cred. Privado Investment funds 100.00% FIDC Hiper Investment funds 100.00% FIP Multisetorial Plus Investment funds 100.00% BMC FIDC - Crédito Consignado INSS Subordinada (3) Investment funds 100.00% Bradesco FI Referenciado DI União Investment funds 94.12% Bradesco F.I. Referenciado DI Performance Investment funds 100.00% BRAD FI Mult. Cred. Priv. Inv. Exterior Andromeda Investment funds 100.00% Strong Fundo de Inv. em Cotas FUN Inv. Multimercado Investment funds 100.00% Fundo Inv. em Participações Multisetorial Plus II Investment funds 100.00% Bradesco FIC Fundo Inv. Referenciado DI Carnaúba Investment funds 50.01% The special purpose entity International Diversified Payment Rights Company is being consolidated. The company takes part in the securitization operation of future flow of payment orders received from overseas (Note 15d); Company proportionally consolidated, pursuant to CMN Resolution n o 2723/00 and CVM Rule n o 247/96; and Ended in May 2014. 12 June 2014 Consolidated Financial Statements of the Prudential Conglomerate and Independent Auditors’ Report Notes to the Consolidated Financial Statements of the Prudential Conglomerate 3) SIGNIFICANT ACCOUNTING PRACTICES a) Functional and Presentation Currencies Consolidated financial statements are presented in Brazilian reais, which is also Bradesco’s functional currency. Foreign branches and subsidiaries are mainly a continuation of activities in Brazil, and, therefore, assets, liabilities and profit or loss are translated into Brazilian reais using the appropriate currency exchange rate to comply with accounting practices adopted in Brazil. Foreign currency translation gains and losses arising are recognized in the period’s income statement under items “Derivative Financial Instruments” and “Borrowing and Onlending”. b) Income and Expense Recognition Income and expenses are recognized on an accrual basis together to determine the net income for the period to which they relate, regardless of receipt or payment of funds. Fixed rate transactions are recorded at their redemption value with the income or expense relating to future periods being recorded as a deduction from the corresponding asset or liability. Finance income and costs are prorated daily and calculated based on the exponential method, except when they relate to discounted notes or to foreign transactions which are calculated using the straight-line method. Floating rate or foreign-currency-indexed transactions are adjusted for inflation at the end of the reporting period. c) Cash and cash equivalents Cash and cash equivalents include: funds available in currency, investments in gold, investments in federal funds purchases and securities sold under agreements to repurchase and interest-earning deposits in other banks, maturing in 90 days or less, and are exposed to insignificant risk of change in fair value. These funds are used by Bradesco to manage its short-term commitments. Cash and cash equivalents detailed balances are reflected in Note 4. d) Interbank investments Unrestricted purchase and sale commitments are stated at their fair value. Other investments are stated at cost, plus income earned up to the end of the reporting period, net of any devaluation allowance, if applicable. The breakdown, terms and proceeds relating to interbank investments are presented in Note 5. e) Securities - Classification · Trading securities - securities acquired for the purpose of being actively and frequently traded. They are recorded at cost, plus income earned and adjusted to f air value recognized in profit or loss for the period; · Available-for-sale securities - securities that are not specifically intended for trading purposes or to be held to maturity. They are recorded at cost, plus income earned, which is recorded in profit or loss in the period and adjusted to f air value within shareholders' equity, net of tax, which will be recognized in profit or loss only when effectively disposed; and · Held-to-maturity securities - securities for which there is positive intent and financial capacity to hold in the portfolio to maturity. They are recorded at cost, plus earnings recognized in profit or loss for the period. Securities classified as trading and available-for-sale, as well as derivative financial instruments, are recognized in the consolidated statement of financial position at their fair value. Fair value is generally based on quoted market prices or quotations for assets or liabilities with similar characteristics. If market prices are not available, fair values are based on traders’ quotations, pricing models, discounted cash flows or similar techniques to determine the fair value and may require judgment or significant estimates by Management. Bradesco 13 Consolidated Financial Statements of the Prudential Conglomerate and Independent Auditors’ Report Notes to the Consolidated Financial Statements of the Prudential Conglomerate Classification, breakdown and segmentation of securities are presented in Note 6 (a to d). f) Derivative financial instruments (assets and liabilities) Classified according to intended use by Management, on the date that the operation was contracted and considering if it was intended for hedging purposes or not. Operations involving derivative financial instruments are designed to meet the Bank’s own needs in order to manage overall exposure, as well as to meet customer requests to manage their positions. Gains and losses are recorded in income or expenses accounts of the respective financial instruments. Derivative financial instruments used to mitigate risk deriving from exposure to variations in the Fair value of financial assets and liabilities are designated as hedges and are classified according to their nature: · Market risk hedge: financial instruments classified in this category as well as the hedge-related financial assets and liabilities, gains and losses, realized or not, are recorded in the income statement; and · Cash flow hedge: effective portion of valuation or devaluation of financial instruments classified in this category is recorded, net of taxes, in a specific account under shareholders’ equity. The ineffective portion of the respective hedge is directly recognized in profit or loss. A breakdown of amounts included in derivative financial instruments, in the balance sheet and off-balance-sheet accounts, is disclosed in Note 6 (e to g). g) Loans and leasing, advances on foreign exchange contracts, other receivables with credit characteristics and allowance for loan losses Loans and leasing, advances on foreign exchange contracts and other receivables with credit characteristics are classified by risk level, based on: (i) the parameters established by CMN Resolution n o 2682/99, which requires risk ratings to have nine levels, where “AA” is (minimum risk) and “H” (maximum risk). and (ii) the Administration’s assessment of the risk level. This assessment, which is carried out regularly, considers current economic conditions and past experience with loan losses, as well as specific and general risks relating to operations, debtors and guarantors. Moreover, the period of late payment defined in CMN Resolution n o 2682/99 is also considered to rate customer risk as follows: Past-due period (1) Customer rating · from 15 to 30 days B · from 31 to 60 days C · from 61 to 90 days D · from 91 to 120 days E · from 121 to 150 days F · from 151 to 180 days G · more than 180 days H For transactions with terms of more than 36 months, past-due periods are doubled, as allowed under CMN Resolution n o 2682/99. Interest and inflation adjustments on past-due transactions are only recognized up to the 59 th day that they are past due. As from the 60 th day, they are initially recognized in deferred income and are recognized in income only after affectively received. H-rated past-due transactions remain at this level for six months, after which they are written-off against the existing allowance and controlled in off-balance-sheet accounts for at least five years. 14 June 2014 Consolidatedd Financial Statements of the Prudential Conglomerate and Independent Auditors’ Report Notes to the Consolidated Financial Statements of the Prudential Conglomerate Renegotiated transactions are maintained at least at the same level as previously classified. Renegotiations already written-off against the allowance and that were recorded in off-balance-sheet accounts, are rated as level “H” and any possible gains derived from their renegotiation are recognized only when they are effectively received. When there is a significant repayment on the operation or when new material facts justify a change in the level of risk, the operation may be reclassified to a lower risk category. The estimated allowance for loan losses is calculated to sufficiently cover probable losses, considering CMN and Bacen standards and instructions, together with Management assessment to determine credit risk. Type, values, terms, levels of risk, concentration, economic sector of the activity, renegotiation and income from loans, as well as the breakdown of expenses and statement of financial position accounts for the allowance for loan losses are presented in Note 8. Leasing The leasing portfolio consists of contracts registered under Portaria 140/84, of the Ministry of Finance, which contains clauses: a) non cancellation; b) put option; and c) accrual based on floating or prefixed rates and accounted in accordance to the standards established by Bacen, as follows: I- Receivable Leases Reflect the balance of receivable counter installments, updated according to the indexes and criteria established contractually. II- Lease deferred income and Guaranteed Residual Value (VRG) Recorded at contract value, in contrast to the lease deferred income accounts and residual Value to be balanced, both presented by agreed conditions. The VRG received in advance is recorded in Other Liabilities – Lenders by Anticipation of the Residual Value, up to the maturity date of the contract. The present value adjustment of counter installments and receivable VRG of financial leasing operations is recognized as excess/insufficient depreciation on leased assets, aiming to align accounting practices. For operations that are 60 or more days past due, the appropriation to the income statements occurs when contractual installments are received, according to the CMN Resolution n o 2682/99. III- Leased assets Are stated at acquisition cost, net of accumulated depreciation. Depreciation is calculated by the straight-line method, with the benefit of 30% reduction on the normal useful life of the asset, provided in the existing legislation. The main annual rates of depreciation used, which are the basis for this reduction, are as follows: vehicles and related, 20%; furniture and utensils, 10%; machinery and equipment, 10%; and other assets, 10% and 20%. IV- Losses on lease The losses recorded in the sale of leased assets are deferred and amortized over the remaining term of the normal useful life of the assets, being demonstrated along with the Leased Asset (Note 8k). V- Excess (insufficiency) of depreciation The accounting records of the leasing operations are maintained in accordance with legal requirements, specific to this type of operation. The procedures adopted and summarized in "II" to "IV" above differ from accounting practices provided in Brazilian corporate legislation, especially with regards to the accrual basis of accounting on recording revenue and expenses related to leasing contracts. As a result, according to Circular Bacen n o 1429/89, the present value of the open counter installments has been calculated, using the internal rate of return of each contract, registering a revenue or expense of leasing, in contrast to excess or insufficiency of depreciation accounts, respectively, recorded in the Permanent Asset, aiming to suit leasing operations to an accrual basis of accounting (Note 8k). Bradesco 15 Consolidated Financial Statements of the Prudential Conglomerate and Independent Auditors’ Report Notes to the Consolidated Financial Statements of the Prudential Conglomerate h) Income tax and social contribution (assets and liabilities) Income tax and social contribution credits, calculated on income tax losses, social contribution losses and temporary additions are recorded in “Other Receivables - Sundry” and the provisions for deferred tax liabilities on tax differences in leasing depreciation and mark-to-market adjustments on securities are recorded in “Other Liabilities - Tax and Social Security”. The income tax rate only applies to tax differences in leasing depreciation. Tax credits on temporary additions are used and/or reversed against the corresponding provision. Tax credits on income tax and social contribution losses are used when taxable income is generated, under the 30% limit of the taxable profit for the period. Such tax credits are recorded based on current expectations on when the deduction can be used, considering technical studies and analyses carried out by Management. The provision for income tax is calculated at 15% of taxable income plus a 10% surcharge. Social contribution on net income is calculated at 15% for financial institutions and insurance companies and at 9% for other companies. Provisions were recorded for other income tax and social contribution in accordance with specific applicable legislation. Pursuant to Law n o 11941/09, changes in the criteria to recognize for revenue, costs and expenses included in the net income for the period, enacted by Law n o 11638/07 and by Articles n o 37 and n o 38 of Law n o 11941/09, shall not affect taxable income, and, for tax purposes, accounting methods and criteria in force on December 31, 2007 are considered. For accounting purposes, the tax effects of adopting the aforementioned laws are recorded in the corresponding deferred tax assets and liabilities. The breakdown of income tax and social contribution, showing the calculations, the origin and expected use of tax credits, as well as unrecorded tax credits, are presented in Note 32. i) Prepaid expenses Prepaid expenses are represented by use of funds for future benefits or services, which are recognized in the profit or loss on an accrual basis. Incurred costs relating to corresponding assets that will generate revenue in subsequent periods are recorded in profit or loss according to the terms and the amount of expected benefits and directly written-off in profit or loss when the corresponding assets or rights are no longer part of the institution’s assets or when future benefits are no longer expected. Prepaid expenses are shown in details in Note 10b. j) Investments Investments in unconsolidated companies, with significant influence over the investee or with at least 20% of the voting rights, are accounted for by the equity method. Tax incentives and other investments are stated at cost, less allowance for losses/impairment, where applicable. Subsidiaries and jointly-controlled entities are consolidated - The composition of the main companies can be found in Note 2. The composition of unconsolidated companies, as well as other investments, can be found in Note 11. k) Premises and equipment Relates to the tangible assets used by the Bank in its activities or used for that purpose, including those transactions which transfer risks, benefits and controls of the assets to the entity. 16 June 2014 Consolidated Financial Statements of the Prudential Conglomerate and Independent Auditors’ Report Notes to the Consolidated Financial Statements of the Prudential Conglomerate Premises and equipment are stated at acquisition cost, net of accumulated depreciation, calculated by the straight-line method based on the assets’ estimated economic useful life, using the following rates: real estate - 4% per annum. furniture and utensils and machinery and equipment - 10% per annum. transport systems - 20% per annum. and data-processing systems - 20% to 50% per annum, and adjusted through impairment, when applicable. The breakdown of asset costs and their corresponding depreciation, as well as the unrecorded surplus value for real estate and fixed asset ratios, is presented in Note 12. l) Deferred assets It is stated at a cost of acquisition or net formation of their accumulated depreciation of 20% per annum, calculated by the straight-line method. From December 8, 2008, the new operations have been recorded in intangible assets in accordance with the Circular Letter in 3,357/08 of Bacen. The values composition of the assets costs and their depreciation are presented in Note 13. m) Intangible assets Relates to the right over intangible assets used by the Bank in its activities or used for that purpose. Intangible assets comprise: · Future profitability/acquired client portfolio and acquisition of right to provide banking services: they are recorded and amortized, as applicable, over the period in which the asset will directly and indirectly contribute to future cash flows and adjusted through impairment, where applicable; and · Software: stated at cost less amortization calculated on a straight-line basis over the estimated useful life (20% to 50% p.a.), from the date it is available for use and adjusted through impairment, where applicable. Internal software development costs are recognized as an intangible asset when it is possible to show the intention and ability to complete such development, as well as to reliably measure costs directly attributable to the intangible asset. These costs are amortized during its estimated useful life, considering the expected future economic benefits. Goodwill and other intangible assets, including their changes by class, are broken down in Note 14. n) Impairment Financial and non-financial assets are tested for impairment. Impairment evidence may comprise the non-payment or payment delay by the debtor, possible bankruptcy process or even significant or extended decline in asset value. An impairment loss of a financial or non-financial asset is recognized in the profit or loss for the period if the book value of an asset or cash-generating unit exceeds its recoverable value. Impairment losses are presented in Note 6d . o) Deposits and federal funds purchased and securities sold under agreements to repurchase These are recognized at the value of the liabilities and include, when applicable, related charges up to the end of the reporting period, on a daily prorated basis. A breakdown of securities recorded in deposits and federal funds purchased and securities sold under agreements to repurchase, as well as terms and amounts recognized in the statement of financial position and income statement, is presented in Note 15. p) Provisions, contingent assets and liabilities and legal obligations - tax and social security Provisions, contingent assets and liabilities, and legal obligations, as defined below, are recognized, measured and disclosed in accordance with the criteria set out in CPC 25, approved by CMN Resolution n o 3823/09 and CVM Resolution n o 594/09: Bradesco 17 Consolidated Financial Statements of the Prudential Conglomerate and Independent Auditors’ Report Notes to the Consolidated Financial Statements of the Prudential Conglomerate · Contingent assets: these are not recognized in the financial statements, except when Management has control over the outcome or when there are real guarantees or favorable judicial decisions, to which no further appeals are applicable, classifying the gain as practically certain by confirming the expectation of receipt or compensation against another liability. Contingent assets with a chance of probable success are disclosed in the notes to the financial statements; · Provisions: these are recorded taking into consideration the opinion of legal counsel, the nature of the lawsuits, similarity with previous lawsuits, complexity and positioning of the courts, whenever the loss is deemed probable which would cause a probable outflow of funds to settle the obligation and when amounts can be reliably measured; · Contingent liabilities: according to CPC 25, the term “contingent” is used for liabilities that are not recognized because their existence will only be confirmed by the occurrence of one or more uncertain future events beyond Management’s control. Contingent liabilities considered as possible losses should only be disclosed in the notes when relevant. Obligations deemed remote are not recorded as a provision nor disclosed; and · Legal obligations - provision for tax risks: results from judicial proceedings, being contested on the grounds of legality or constitutionality, which, regardless of the assessment of the probability of success, are fully recognized in the financial statements. Details on lawsuits, as well as segregation and changes in amounts recorded, by type, are presented in Note 17. q ) Other assets and liabilities Assets are stated at their realizable amounts, including, when applicable, related income and monetary and exchange variations (on a daily prorated basis), less provision for losses, when deemed appropriate. Liabilities include known or measurable amounts, including related charges and monetary and exchange variations (on a daily prorated basis). r ) Subsequent events These refer to events occurring between the reporting date and the date the financial statements are authorized to be issued. They comprise the following: · Events resulting in adjustments: events relating to conditions already existing at the end of the reporting period; and · Events not resulting in adjustments: events relating to conditions not existing at the end of the reporting period. Subsequent events, if any, are described in Note 33. 18 June 2014 Consolidated Financial Statements of the Prudential Conglomerate and Independent Auditors’ Report Notes to the Consolidated Financial Statements of the Prudential Conglomerate 4) CASH AND CASH EQUIVALENTS June 30, 2014 – R$ Cash and due from banks in domestic currency 7,418,517,480.32 Cash and due from banks in foreign currency 3,862,441,878.23 Investments in gold 98,808.55 Total cash and due from banks Interbank investments (1) 122,380,066,725.29 Total cash and cash equivalents Refer to operations which mature 90 days or less from the date they were effectively invested and with insignificant risk of change in fair value. Bradesco 19 Consolidated Financial Statements of the Prudential Conglomerate and Independent Auditors’ Report Notes to the Consolidated Financial Statements of the Prudential Conglomerate 5) INTERBANK INVESTMENTS a) Breakdown and maturity R$ 1 to 30 days 31 to 180 days 181 to 360 days More than 360 days June 30, 2014 Investments in federal funds purchased and securities sold under agreements to repurchase: Own portfolio position - - - ● National treasury notes 7,409,561,008.88 - - - 7,409,561,008.88 ● National treasury bills 9,370,767,286.22 - - - 9,370,767,286.22 ● Other 12,214,671.30 - - - 12,214,671.30 Funded position - - ● Financial treasury bills 76,293,740.38 - - - 76,293,740.38 ● National treasury notes 68,175,986,410.41 2,070,727,552.13 - - 70,246,713,962.54 ● National treasury bills 36,530,986,730.38 1,018,548,433.62 - - 37,549,535,164.00 Short position - - ● National treasury bills 218,001,265.33 438,773,556.52 - - 656,774,821.85 Subtotal - - Interest-earning deposits in other banks: ● Interest-earning deposits in other banks 3,210,343,846.46 3,812,160,016.57 4,652,868,604.27 669,821,239.93 12,345,193,707.23 ● Provision for losses (2,056,710.59) (3,111,144.16) (8,206,214.74) - (13,374,069.49) Subtotal Total on June 30, 2014 % b) Income from interbank investments Classified in the income statement as income on securities transactions. R$ 1 st Semester Income from investments in purchase and sale commitments: • Own portfolio position 149,568,077.78 • Funded position 5,632,854,871.25 • Short position 148,220,111.00 Subtotal 5,930,643,060.03 Income from interest-earning deposits in other banks 326,512,492.49 Total (Note 6g) 6,257,155,552.52 20 June 2014 Consolidated Financial Statements of the Prudential Conglomerate and Independent Auditors’ Report Notes to the Consolidated Financial Statements of the Prudential Conglomerate 6) SECURITIES AND DERIVATIVE FINANCIAL INSTRUMENTS Information on securities and derivative financial instruments is as follows: a) Summary of the consolidated classification of securities by operating segment and issuer R$ Financial Other Activities June 30 % Trading securities (4) - Government securities 31,081,998,356.22 - 31,081,998,356.22 19.4 - Corporate securities 16,171,641,025.07 447,279,786.71 16,618,920,811.78 10.4 - Derivative financial instruments (1) 5,746,841,181.61 - 5,746,841,181.61 3.5 Available-for-sale securities (4) - Government securities 58,652,653,697.60 2,770,712.24 58,655,424,409.84 36.6 - Corporate securities 48,249,843,266.90 - 48,249,843,266.90 30.1 Held-to-maturity securities (3) - - - Government securities 36,757,144.71 - 36,757,144.71 - Overall total - Government securities 89,771,409,198.53 2,770,712.24 89,774,179,910.77 56.0 - Corporate securities 70,168,325,473.58 447,279,786.71 70,615,605,260.29 44.0 Overall total Bradesco 21 Consolidated Financial Statements of the Prudential Conglomerate and Independent Auditors’ Report Notes to the Consolidated Financial Statements of the Prudential Conglomerate b) Breakdown of the consolidated portfolio by issuer Securities (2) R$ June 30, 2014 1 to 30 days 31 to 180 days 181 to 360 days More than 360 days Fair/book value (5) (6) (7) Original amortized cost Mark- to- market Government securities Financial treasury bills 3,140,303,505.84 252,852,783.63 513,181,199.80 4,516,454,981.38 8,422,792,470.65 8,421,609,128.23 1,183,342.42 National treasury bills 289,368,100.34 4,486,513.68 6,393,472,778.51 18,459,689,252.28 25,147,016,644.81 25,852,778,518.74 (705,761,873.93) National treasury notes 13,997,464.86 3,335,160,354.37 1,677,037,203.22 48,888,543,754.07 53,914,738,776.52 53,275,089,760.05 639,649,016.47 Brazilian foreign debt notes 11,119,975.68 - - 302,625,934.08 313,745,909.76 299,029,133.31 14,716,776.45 Privatization currencies - - - 62,236,849.60 62,236,849.60 51,574,565.93 10,662,283.67 Other 1,893,301,392.14 20,347,867.29 - - 1,913,649,259.43 1,913,225,793.83 423,465.60 Private securities Bank deposit certificates 73,773,544.75 512,034,354.66 835,498.72 51,133,697.47 637,777,095.60 637,777,095.60 - Shares 3,769,072,295.24 - - - 3,769,072,295.24 3,636,351,248.47 132,721,046.77 Debentures 494,127,083.64 2,698,807,794.66 1,438,701,521.80 27,854,889,132.97 32,486,525,533.07 32,654,245,015.86 (167,719,482.79) Promissory notes 200,058,697.83 783,706,916.29 - - 983,765,614.12 992,217,168.29 (8,451,554.17) Foreign corporate securities 125,462,515.14 14,423,796.89 442,009,000.06 8,000,975,675.59 8,582,870,987.68 8,463,009,261.57 119,861,726.11 Derivative financial instruments (1) 4,149,432,700.93 366,659,181.46 228,890,866.93 1,001,858,432.29 5,746,841,181.61 5,109,958,104.17 636,883,077.44 Other 4,466,003,894.35 84,326,481.04 1,164,662,496.19 12,693,759,681.39 18,408,752,552.97 18,576,537,238.02 (167,784,685.05) Subtotal Hedge - cash flow (Note 6f) - (20,725,046.23) Overall total 22 June 2014 Consolidated Financial Statements of the Prudential Conglomerate and Independent Auditors’ Report Notes to the Consolidated Financial Statements of the Prudential Conglomerate c) Consolidated classification by category, maturity and operating segment I) Trading securities Securities (2) R$ June 30, 2014 1 to 30 days 31 to 180 days 181 to 360 days More than 360 days Fair/book value (5) (6) (7) Original amortized cost Mark- to- market - Financial (4) National treasury bills 236,389,948.53 4,486,513.68 3,974,970,109.47 533,046,657.71 4,748,893,229.39 4,749,613,764.80 (720,535.41) Financial treasury bills 3,140,303,505.84 171,173,205.84 347,491,686.16 4,409,654,942.12 8,068,623,339.96 8,067,595,249.18 1,028,090.78 Bank deposit certificates 66,230,784.23 512,034,354.66 835,498.72 16,412,399.53 595,513,037.14 595,513,037.14 - Derivative financial instruments (1) 4,149,432,700.93 366,659,181.46 228,890,866.93 1,001,858,432.29 5,746,841,181.61 5,109,958,104.17 636,883,077.44 Debentures 373,163,253.83 2,016,720,639.03 237,218,106.02 3,307,184,626.61 5,934,286,625.49 5,993,668,830.86 (59,382,205.37) Promissory notes 78,767,583.37 74,837,286.81 - - 153,604,870.18 153,980,936.95 (376,066.77) National treasury notes 13,997,464.86 2,804,521,032.48 1,219,527,295.93 12,312,781,767.42 16,350,827,560.69 16,140,238,142.04 210,589,418.65 Other 7,750,360,882.45 95,982,404.36 1,174,922,219.03 2,380,625,212.60 11,401,890,718.44 11,428,414,705.95 (26,523,987.51) - Other activities - Financial treasury bills 447,279,786.71 - - - 447,279,786.71 447,279,786.71 - Overall total Derivative financial instruments (liabilities) Bradesco 23 Consolidated Financial Statements of the Prudential Conglomerate and Independent Auditors’ Report Notes to the Consolidated Financial Statements of the Prudential Conglomerate II) Available-for-sale securities Securities (2) R$ June 30, 2014 1 to 30 days 31 to 180 days 181 to 360 days More than 360 days Fair/book value (5) (6) (7) Original amortized cost Mark- to- market - Financial (4) National treasury bills 52,978,151.81 - 2,418,502,669.04 17,926,642,594.57 20,398,123,415.42 21,103,164,753.94 (705,041,338.52) Brazilian foreign debt notes 11,119,975.68 - - 265,868,789.37 276,988,765.05 262,271,988.60 14,716,776.45 Foreign corporate securities 124,469,883.45 14,423,796.89 430,312,980.61 7,946,144,616.48 8,515,351,277.43 8,395,350,591.40 120,000,686.03 National treasury notes - 530,639,321.89 457,509,907.29 36,575,761,986.65 37,563,911,215.83 37,134,851,618.01 429,059,597.82 Financial treasury bills - 81,679,577.79 165,689,513.64 104,029,327.02 351,398,418.45 351,245,456.95 152,961.50 Bank deposit certificates 7,542,760.52 - - 34,721,297.94 42,264,058.46 42,264,058.46 - Debentures 120,963,829.81 682,087,155.63 1,201,483,415.78 24,547,704,506.36 26,552,238,907.58 26,660,576,185.00 (108,337,277.42) Shares 1,931,431,550.18 - - - 1,931,431,550.18 1,791,760,718.79 139,670,831.39 Other 121,589,108.54 717,561,573.45 1,436,296.61 10,430,202,377.50 11,270,789,356.10 11,416,128,536.31 (145,339,180.21) - Other activities - - - Financial treasury bills - - - 2,770,712.24 2,770,712.24 2,768,422.10 2,290.14 Subtotal Hedge - cash flow (Note 6f) - (20,725,046.23) Overall total III) Held-to-maturity securities Securities (2) R$ June 30, 2014 1 to 30 days 31 to 180 days 181 to 360 days More than 360 days Original amortized cost (5) (6) Financial - - - Brazilian foreign debt notes - - - 36,757,144.71 36,757,144.71 Overall total (3) - - - 24 June 2014 Consolidated Financial Statements of the Prudential Conglomerate and Independent Auditors’ Report Notes to the Consolidated Financial Statements of the Prudential Conglomerate d) Breakdown of the portfolios by financial statement classification Securities R$ June 30, 2014 1 to 30 days 31 to 180 days 181 to 360 days More than 360 days Total on June 30 (2) (5
